              Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 1 of 21


 1   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 2   Travis Lenkner (pro hac vice)
       tdl@kellerlenkner.com
 3   Marquel Reddish (pro hac vice)
       mpr@kellerlenkner.com
 4   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 5   Chicago, Illinois 60606
     (312) 741-5220
 6
     Warren Postman (pro hac vice)
 7     wdp@kellerlenkner.com
     KELLER LENKNER LLC
 8   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
 9   (202) 749-8334

10   Keith A. Custis (#218818)
       kcustis@custislawpc.com
11   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
12   Los Angeles, California 90067
     (213) 863-4276
13
     Attorneys for Petitioners
14
                                      UNITED STATES DISTRICT COURT
15                                  NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
16
17                                                )
      JAMAL ADAMS, et al.,                        )   Case No. 4:19-cv-03042-SBA
18                                                )
                     Petitioners,                 )
19                                                )   OPPOSITION TO CROSS-MOTION TO
             vs.                                  )   COMPEL ARBITRATION
20                                                )
      POSTMATES INC.,                             )   [Fourth Declaration of Ashley Keller Filed
21                                                )   Concurrently In Support]
                                                  )
22                   Respondent.                  )   Hearing:
                                                  )   Date:         September 11, 2019
23                                                )   Time:         2:00 p.m.
                                                  )   Judge:        Hon. Saundra B. Armstrong
24                                                )
                                                  )
25

26

27

28


                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
                 Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 2 of 21


 1                                                            TABLE OF CONTENTS

 2   INTRODUCTION .......................................................................................................................................1
 3   ARGUMENT ...............................................................................................................................................3
 4        I. An Arbitrator Must Resolve the Parties’ Dispute. .......................................................................... 3
 5        II. Petitioners Unequivocally Do Not Seek “Class Arbitration.” ........................................................ 4
 6             A. “Class Arbitration” is a Representative Action. ......................................................................... 5
 7             B. Petitioners’ Demands Are Individual, Not Representative. ....................................................... 6
 8        III. Postmates’s Meritless Grievances Are Unrelated to “Class Arbitration.” ...................................... 7
 9             A. Petitioners Submitted Detailed, Individualized Demands, the Sufficiency of Which Can Be
                   Decided Only by an Arbitrator. ................................................................................................ 8
10
               B. Any “Settlement Pressure” Postmates Faces is Due to Its Own Employment Practices. .......... 9
11
               C. Postmates Seeks Class Treatment Through an Arbitration “Payment Plan.” .......................... 10
12
               D. Postmates Admits that Each Individual Petitioner Has Joined This Action to Individually
13                 Compel Arbitration. ................................................................................................................ 12
14        IV. Postmates’s “Cross-Motion To Compel” is a Transparent Effort to Delay Arbitration and Should
              Be Denied in an Expedited Manner. ............................................................................................. 13
15
               A. Postmates’s “Cross-Motion To Compel” Individual Arbitration is Simply Another Attempt to
16                 Delay It.................................................................................................................................... 13
17             B. The Relief Postmates Seeks is Inconsistent With a Proper Motion to Compel. ...................... 14
18   CONCLUSION ..........................................................................................................................................15
19

20

21

22

23

24

25

26

27

28

                                                         i
                              OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                            CASE NO. 4:19-cv-03042-SBA
                 Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 3 of 21


 1                                                        TABLE OF AUTHORITIES

 2   CASES
 3   Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................................................... 8
 4
     AT&T Mobility LLC v. Bernardi,
 5     Nos. C-11-03992 CRB, C-11-04412 CRB, 2011 WL 5079549 (N.D. Cal. Oct. 26, 2011) ................. 7

 6   AT&T Mobility LLC v. Concepcion,
       563 U.S. 333 (2011) .......................................................................................................................... 5, 6
 7
     Blair v. Rent-A-Center, Inc.,
 8      No. 17-17221, 2019 WL 2701333 (9th Cir. June 28, 2019) ......................................................... 6, 7, 9
 9   Conley v. Gibson,
10      355 U.S. 41 (1957) ................................................................................................................................ 9

11   Dees v. Billy,
        394 F.3d 1290 (9th Cir. 2005) ............................................................................................................ 13
12
     Desimoni v. TBC Corporation,
13      No. 2:15-cv-366-FtM-99CM, 2017 WL 1381600 (M.D. Fla. Apr. 18, 2017) ...................................... 7
14   Henry Schein, Inc. v. Archer & White Sales, Inc.,
15      139 S. Ct. 524 (2019) ............................................................................................................................ 4

16   Lamps Plus, Inc. v. Varela,
        139 S. Ct. 1407 (2019) .......................................................................................................................... 5
17
     Mohamed v. Uber Techs., Inc.,
18     848 F.3d 1201 (9th Cir. 2016) .............................................................................................................. 4
19   Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
       460 U.S. 1 (1983) .......................................................................................................................... 13, 15
20

21   Rapaport v. Soffer,
        No. 2:10-CV-00935-KJD-RJJ, 2011 WL 1827147 (D. Nev. May 12, 2011) ..................................... 11
22
     Sakkab v. Luxottica Retail N.A., Inc.,
23      803 F.3d 425 (9th Cir. 2015) ........................................................................................................ 5, 6, 9
24   Schoenduve Corp. v. Lucent Techs., Inc.,
        442 F.3d 727 (9th Cir. 2006) ................................................................................................................ 9
25
     Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,
26
         559 U.S. 662 (2010) .............................................................................................................................. 5
27
     Tillman v. Tillman,
28       825 F.3d 1069 (9th Cir. 2016) ............................................................................................................ 12


                                                        ii
                              OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                            CASE NO. 4:19-cv-03042-SBA
                 Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 4 of 21


 1   Zaborowski v. MHN Gov't Servs., Inc.,
        601 F. App'x 461 (9th Cir. 2014) ........................................................................................................ 10
 2
     STATUTES
 3
     9 U.S.C. § 3 ............................................................................................................................................... 15
 4
     9 U.S.C. § 4 ............................................................................................................................................... 12
 5
     OTHER AUTHORITIES
 6

 7   Postmates’s Mot. to Compel, Costa v. Postmates Inc.,
        No. 3:19-cv-03046-JST (June 13, 2019), Dkt. No. 23 .................................................................... 4, 10
 8
     RULES
 9
     FED. R. CIV. P. 8 .......................................................................................................................................... 8
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         iii
                               OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                             CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 5 of 21


 1                                               INTRODUCTION

 2          In a “class action,” a representative plaintiff seeks relief for absent parties. Postmates cannot and

 3   does not contend that Petitioners seek relief for anyone but themselves. It cannot and does not contend

 4   that Petitioners challenge the validity or enforceability of the class-action-waiver provision. And it does

 5   not cite a single authority that contradicts the universal definition of a “class action.” Instead, Postmates

 6   ignores its own delegation clause and asks the Court to treat the term “class action” as an empty vessel

 7   that can be reworked to cover any features of AAA arbitration that Postmates decides it does not like.

 8          As a threshold matter, the Fleet Agreement delegates all issues of arbitrability to an arbitrator. It

 9   allows judicial relief only for claims that the class-action-waiver provision is “unenforceable,

10   unconscionable, void, or voidable.” Campbell Decl., Exs. A § 11B.iv, B § 10B.iv, Dkt. No. 228-4. No

11   Petitioner has suggested that the provision is “unenforceable, unconscionable, void, or voidable,” and

12   Postmates does not claim otherwise. Postmates argues only that Petitioners somehow have not complied

13   with the class-action-waiver provision. But that (incorrect) argument does not speak to the validity or

14   enforceability of the waiver provision itself. As a result—under the plain terms of the delegation clause—

15   whether Petitioners have complied with the class-action-waiver provision is not properly before this Court.

16   Postmates must make its meritless argument to individual arbitrators, and that cannot happen until

17   arbitration commences.

18          Even if this Court had authority to resolve this dispute, it could easily reject Postmates’s arguments

19   that Petitioners have engaged in “class arbitration.” Postmates says Petitioners’ individual arbitration

20   demands must contain more detail, but that is an attack on the sufficiency of each Petitioner’s pleadings;

21   it says nothing about whether any Petitioner seeks relief for an absent party. Similarly, the fact that

22   AAA—which is the neutral forum Postmates selected, and is not a party to the Fleet Agreement—sent a

23   single invoice for Postmates’s share of individual filing fees creates no risk that the award in any one

24   Petitioner’s arbitration will determine any other Petitioner’s relief. In reality, it is Postmates that seeks

25   group resolution, demanding that all Petitioners accede to a “payment plan” for Postmates’s collective

26   filing-fee obligations instead of pursuing their own individual arbitrations immediately, as is their right

27   under the Fleet Agreement.

28


                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 6 of 21


 1          If Postmates’s “cross-motion” has a familiar ring, that is because all of its arguments were fully

 2   briefed in—and are lifted nearly verbatim from—Postmates’s Opposition to Petitioners’ Motion to

 3   Compel Arbitration. That is a sign of Postmates’s desperation. After years of forcing disputes out of

 4   court and into arbitration, Postmates now wants to obscure the inescapable truth: it is unwilling to shoulder

 5   the expense of individual arbitration when a significant number of claimants seek it. As is now clear,

 6   Postmates will resort to obstruction and delay to thwart the very arbitral process it established in its

 7   contract and forced its couriers to accept. Postmates has refused to comply with three AAA deadlines for

 8   the filing fees it owes to proceed with Petitioners’ arbitrations. Yet it now pretends that it too is eager to

 9   arbitrate, slapping a new label on its Opposition and purporting to seek an order “compelling” arbitration.

10   But as Postmates itself has observed, a party’s self-interested label is not controlling.

11          Even a cursory review of the “cross-motion” exposes it as a duplicative surreply in opposition to

12   Petitioners’ Motion to Compel. The “cross-motion” contains the same section headers, cites the same

13   cases, and makes the same arguments as Postmates’s Opposition. Most revealing of all, Postmates’s

14   amorphous request for relief does not seek to compel Petitioners to do anything, let alone arbitrate.

15   Instead, its “cross-motion” merely “seeks an order compelling each Petitioner wishing to pursue his or her

16   claims against Postmates to” refile it in a way that somehow avoids Postmates’s amorphous idea of a class

17   action. Cross-Mot. at 14 (emphasis added), Dkt. No. 228. In other words, Postmates seeks an order

18   denying Petitioners’ Motion to Compel—at which point, Petitioners could choose to attempt arbitration

19   again if they wished. They would not be compelled to take any action at all.

20          No matter how many times Postmates repackages its Opposition, the core issue is straightforward.

21   If “class action” means whatever Postmates deems inconvenient when facing more than a few individual

22   disputes at a time, then Petitioners’ Motion to Compel should be denied. But the universal definition of a

23   “class action” is a matter where an individual litigates on behalf of absent parties. Here—at every turn—

24   each Petitioner has sought an individual arbitration that would afford individual relief. On that basis,

25   Petitioners’ Motion must be granted and the so-called “cross-motion” should be denied.

26

27

28

                                                 2
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 7 of 21


 1                                                  ARGUMENT

 2   I.     An Arbitrator Must Resolve the Parties’ Dispute.

 3          Postmates admits that Petitioners’ misclassification claims are covered by the parties’ arbitration

 4   agreement. Cross-Mot. at 9. Postmates merely contests the manner in which Petitioners have pursued

 5   arbitration under that agreement. As Postmates concedes, the Fleet Agreement “contains a delegation

 6   clause delegating many arbitrability issues to an arbitrator.” Cross-Mot. at 10; see Campbell Decl., Ex. B

 7   § 10A.ii (stating that “[o]nly an arbitrator . . . shall have the exclusive authority to resolve any dispute

 8   relating to the interpretation, applicability, enforceability, or formation” of the agreement). It follows that

 9   Postmates must raise the arguments in its “cross-motion” only before individual arbitrators, not this Court.

10          To avoid that conclusion, Postmates selectively quotes from the parties’ delegation clause.

11   Postmates says only that the clause “‘shall not apply to any dispute relating to or arising out of the Class

12   Action Waiver and Representative Action Waiver, which must proceed in a court of competent jurisdiction

13   and cannot be heard or arbitrated by an arbitrator.’” Cross-Mot. at 4 (quoting Campbell Decl., Ex. B

14   § 10A.ii). Thus, according to Postmates, “this Court has exclusive authority to determine the threshold

15   issue of whether the parties have agreed to arbitrate on a de facto classwide basis.” Cross-Mot. at 10.

16          Postmates’s elision hides crucial text and contorts the plain meaning of the delegation clause. The

17   relevant portion of Section 10A.ii reads in full: “[A]s stated in Section 10B.iv below, the [delegation]

18   clause shall not apply to any dispute relating to or arising out of the Class Action Waiver and

19   Representative Action Waiver, which must proceed in a court of competent jurisdiction and cannot be

20   heard or arbitrated by an arbitrator.” Campbell Decl., Ex. B § 10A.ii (emphasis added). Section 10B.iv—

21   the referenced provision that defines the narrow exception to the delegation clause—states: “[A]ny claim

22   that all or part of this Class Action Waiver and/or Representative Action Waiver is unenforceable,

23   unconscionable, void, or voidable shall be determined only by a court of competent jurisdiction and not

24   by an arbitrator. As stated above, all other disputes regarding interpretation, applicability, enforceability,

25   or formation of this Mutual Arbitration Provision shall be determined exclusively by an arbitrator”

26

27

28

                                                 3
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
              Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 8 of 21


 1    (emphases added). Giving effect to all the contractual language, a court may hear only arguments that

 2    challenge the validity of the waiver itself. All other disputes must be arbitrated.1

 3           No party here “claims that all or part of [the] Class Action Waiver and/or Representative Action

 4    Waiver is unenforceable, unconscionable, void, or voidable.” Id. To the contrary, Petitioners respect the

 5    validity of the Fleet Agreement’s class waiver. At most, each of Postmates’s complaints raises questions

 6    about the interpretation of AAA rules or Postmates’s Fleet Agreement—all of which must be arbitrated.

 7    See Campbell Decl., Exs. A § 11A.ii, B § 10A.ii. Under black-letter law, that is the end of the matter.

 8    See, e.g., Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019) (“When the parties’

 9    contract delegates the arbitrability question to an arbitrator, a court may not override the contract. In those

10    circumstances, a court possesses no power to decide the arbitrability issue. That is true even if the court

11    thinks that the argument that the arbitration agreement applies to a particular dispute is wholly

12    groundless.”); Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1208–09 (9th Cir. 2016) (holding that a

13    similar delegation clause delegated threshold arbitrability questions to the arbitrator under the Supreme

14    Court’s “clear and unmistakable” standard). Because the validity of the class-action-waiver provision is

15    not in question, this Court must respect the parties’ delegation clause and permit an arbitrator to (i)

16    determine whether any Petitioner is pursuing an impermissible “class action,” and (ii) resolve all of

17    Postmates’s other complaints that have nothing to do with “class actions” at all. See Section III, infra.

18    That cannot happen until Postmates honors its contract and is compelled to arbitrate.

19   II.     Petitioners Unequivocally Do Not Seek “Class Arbitration.”

20           Even if the Court were empowered to interpret the Fleet Agreement, Postmates’s arguments are

21    meritless. Postmates’s sole ground for opposing the Motion to Compel is that Petitioners seek “class

22    arbitration” barred by the Fleet Agreement. See Opp’n at 1–2, Dkt No. 112. The “cross-motion” simply

23    parrots that refrain. See, e.g., Cross-Mot. at 11. But repeating the same meritless argument does not make

24    it true. Incanting the words “class action” and “class arbitration” in a duplicative filing cannot alter the

25    fact that each Petitioner demands individual arbitration to obtain individual relief.

26
      1
       Postmates has no compunctions against giving the delegation clause its plain meaning when it wants to
27    avoid judicial review and send a courier to arbitration. In another case pending in this District, Postmates
      conceded that its delegation clause has only “two limited exceptions”: “[d]isputes challenging the Mutual
28    Arbitration Provision’s class action or representative action waiver.” Postmates’s Mot. to Compel at 8
      n.3, Costa v. Postmates Inc., No. 3:19-cv-03046-JST (June 13, 2019), Dkt. No. 23.
                                                            4
                        OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                           CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 9 of 21


 1          A.      “Class Arbitration” is a Representative Action.

 2          Postmates repeatedly reminds the Court that a party’s labelling of an action is not controlling. See

 3   Cross-Mot at 13. Yet Postmates argues that Petitioners have “clear[ly]” filed “class arbitration demands,”

 4   id. at 12, without offering any substantive definition of a “class action” or “class arbitration.” Postmates

 5   relies on labels over substance because class actions are universally understood as actions in which a

 6   representative seeks to resolve the claims of absent parties. Petitioners’ demands do not satisfy that

 7   definition. In substance and in form, each Petitioner seeks only to arbitrate his or her own dispute. That

 8   is the opposite of a class action. None of Postmates’s distractions can alter that clear-cut conclusion.

 9          As the Supreme Court has observed—in the very cases upon which Postmates relies, see Cross-

10   Mot. at 10—“[c]lasswide arbitration includes absent parties.” AT&T Mobility LLC v. Concepcion, 563

11   U.S. 333, 347–48 (2011) (emphasis added); see also Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559

12   U.S. 662, 686 (2010) (noting that, in class arbitration, the arbitrator “no longer resolves a single dispute

13   between the parties to a single agreement, but instead resolves many disputes between hundreds or perhaps

14   even thousands of parties”). Indeed, the Supreme Court’s concern over “class arbitration” flows directly

15   from the premise that it resolves the legal rights of absent individuals. Class arbitration “requires

16   procedural formality,” which is inconsistent with traditional bilateral arbitration because “absent parties

17   [will] be bound by the results.” Concepcion, 563 U.S. at 349; see also Lamps Plus, Inc. v. Varela, 139 S.

18   Ct. 1407, 1416 (2019) (“Class arbitration . . . raises serious due process concerns by adjudicating the rights

19   of absent members of the plaintiff class.”). And when many arbitration demands are “decided at once, the

20   risk of an error will often become unacceptable” without multilayered appellate review. Concepcion, 563

21   U.S. at 350.

22          The Ninth Circuit defines class arbitration the same way. A “class action is a procedural device

23   for resolving the claims of absent individuals on a representative basis.” Sakkab v. Luxottica Retail N.A.,

24   Inc., 803 F.3d 425, 435 (9th Cir. 2015) (emphasis added). Just two weeks ago, the Ninth Circuit confirmed

25   that this definition holds even when arbitration involves a high-stakes dispute that could have

26   repercussions for broad-based business practices. In Blair v. Rent-A-Center, Inc., the court considered

27   whether the FAA preempts California law that voids contractual provisions purporting to waive a

28   consumer’s right to seek public injunctive relief. No. 17-17221, 2019 WL 2701333, at *3 (9th Cir. June

                                                 5
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 10 of 21


 1   28, 2019). The Ninth Circuit upheld California law on the ground that public-injunction claims can be

 2   brought in individual arbitration. Id. at *9. In so holding, the court articulated the difference between

 3   individual, bilateral arbitration on the one hand and impermissible “classwide arbitration” (as addressed

 4   in Concepcion) on the other. Id. at *8.

 5          A class action or class arbitration brought by an employee “‘resolve[s] the claims of other

 6   employees’” not present at the arbitration. Id. at *5 (quoting Sakkab, 803 F.3d at 436). Thus, “due process

 7   compels procedural complexity in class arbitration” that is inconsistent with the informal, speedy

 8   arbitration envisioned by the FAA. Id. (citing Concepcion, 563 U.S. at 349). By contrast, public

 9   injunctive relief “does not interfere with the bilateral nature of a typical consumer arbitration” because

10   public-injunction claims are not brought “on behalf of specific absent parties,” even if the relief sought

11   may flow to absent individuals. Id. at *7. Though a public injunction claim may “involve high stakes and

12   could affect a lucrative business practice,” it may be arbitrated in an “informal, bilateral” manner because

13   it does not bind other parties. Id. at *9. Likewise, the “substantively complex” nature of a public

14   injunction arbitration does not render it class arbitration, because it does not raise the “procedural

15   complexity” required when a court is resolving the rights of unnamed individuals. Id. at *8. Put simply,

16   the Ninth Circuit held that it is the representative nature of an arbitration, not its high stakes or

17   complexity—or even the fact that relief may flow to absent individuals—that creates an impermissible

18   “class arbitration.” Id.

19          B.      Petitioners’ Demands Are Individual, Not Representative.

20          Faced with mountains of authority defining a “class action” as one involving absent parties, even

21   Postmates cannot bring itself to assert that any Petitioner meets that universal definition. Such an assertion

22   would not pass the straight-face test. Petitioners’ very first communication to Postmates agreed that the

23   Fleet Agreement “requires individual arbitration” and stated that Petitioners intended to “serve individual

24   demands for arbitration” that would result in the empanelment of an individual arbitrator for each

25   Petitioner. Evangelis Decl., Ex. A, Dkt. No. 228-2. Petitioners’ initial demands to AAA described “each

26   [Petitioner’s] claims” and discussed the filing fee for “each [Petitioner’s] arbitration.” Id., Ex. B at 1.

27   Each Petitioner also sent an individualized demand to Postmates on AAA’s official form. See, e.g., id.,

28   Ex. H. Each demand raises only one Petitioner’s claims on his or her own behalf, not in any representative

                                                 6
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
               Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 11 of 21


 1     capacity. Id. Petitioners’ counsel advanced more than $99,000 in individual filing fees. First Decl. of

 2     Ashley Keller ¶ 14, Dkt. No. 5. At all times, AAA planned to administer individual arbitrations. Evangelis

 3     Decl., Exs. F & I. And each Petitioner seeks individual relief: unpaid wages, liquidated damages, statutory

 4     penalties for his or her individual injury, and an injunction requiring Postmates to properly classify only

 5     that individual Petitioner as an employee. Id., Ex. H. In a telling slip, Postmates itself admits that

 6     Petitioners seek individual arbitration: it complains of financial hardship due to an “onslaught of AAA

 7     individual arbitration filing fees.” Cross-Mot. at 1 (emphasis added).

 8             Postmates has not identified anything in the record to suggest that any Petitioner seeks to represent

 9     any other individual. Postmates also cites no case in which a court determined that a set of individual

10     arbitration demands seeking only individual relief were deemed a “class arbitration.” The cases upon

11     which Postmates does rely are of no help. In AT&T Mobility LLC v. Bernardi, the court concluded that

12     claimants sought “the same, non-individualized relief: injunction of the [AT&T]/T-Mobile merger.” Nos.

13     C-11-03992 CRB, C-11-04412 CRB, 2011 WL 5079549, at *6 (N.D. Cal. Oct. 26, 2011). The Bernardi

14     court expressly acknowledged that no claimant sought “relief affecting only the individual claimants[]

15     such as an adjustment to an individual rate plan.” 2011 WL 5079549, at *7. Here, the opposite is true.

16     No Petitioner seeks any relief that will benefit any other Petitioner. Moreover, well after the District Court

17     decided Bernardi, the Ninth Circuit in Blair determined that even an attempt to seek injunctive relief

18     affecting a company-wide action does not convert bilateral arbitration into a class action. 2019 WL

19     2701333, at *7–9. But the Court need not reach that issue, because no Petitioner here seeks the sort of

20     broad injunction that was at issue in Bernardi; instead, each Petitioner seeks relief only for himself or

21     herself.2

22   III.      Postmates’s Meritless Grievances Are Unrelated to “Class Arbitration.”

23             Postmates cannot and does not dispute that Petitioners’ arbitration demands attempt to resolve only

24     the claims of each Petitioner. Instead, Postmates raises a host of distractions about how Petitioners filed

25     their individual arbitration demands or how AAA administered them. Postmates’s complaints are

26

27     2
        Desimoni v. TBC Corporation (Cross-Mot. at 13) is inapposite on its face: the claimant in that case
       expressly sought class arbitration. No. 2:15-cv-366-FtM-99CM, 2017 WL 1381600, at *3 (M.D. Fla. Apr.
28     18, 2017). No Petitioner has made such a demand, and as explained in Section I above, an arbitrator could
       apply the class-action-waiver provision in the Fleet Agreement to strike or dismiss such a demand.
                                                            7
                         OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                            CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 12 of 21


 1   meritless and serve only to confirm that it is Postmates, not Petitioners, that is attempting to add procedural

 2   complexity and formality to what is supposed to be an efficient, informal arbitral process.

 3          A.      Petitioners Submitted Detailed, Individualized Demands, the Sufficiency of Which

 4                  Can Be Decided Only by an Arbitrator.

 5          Postmates claims that Petitioners’ demands were “originally filed as a single grievance document

 6   submitted to AAA.” Cross-Mot. at 12. Not so. Postmates omits that Petitioners simultaneously provided

 7   all the individualized information necessary to commence an individual arbitration for each Petitioner and

 8   that AAA found Petitioners’ method sufficient to institute their individual demands for arbitration. See

 9   Evangelis Decl., Ex. B (including “a list identifying each Claimant, [and] the Claimant’s contact

10   information”); id., Ex. F (“The AAA determined Claimant has met the filing requirements under our Rules

11   and Fee Schedule.”). Because each Petitioner challenges the same misclassification policy arising from

12   the same Postmates-wide employment practices, Petitioners’ “grievance document” was merely a

13   convenient means of listing facts that underlie each Petitioner’s individual claim. See id., Ex. C. The

14   document did not purport to initiate a representative action, as the accompanying cover letter made clear.

15   See id., Ex. B (noting that the document “detail[s] each Claimant’s claims against Postmates”). Postmates

16   offers no explanation for why efficient commencement of individual arbitrations would somehow convert

17   each Petitioner’s action into a class arbitration. Regardless, to moot Postmates’s baseless objection on

18   this issue, each Petitioner served on Postmates’s headquarters, by hand delivery, an individual demand on

19   AAA’s demand form containing that Petitioner’s individualized information. Id., Ex. H.

20          Recognizing that Petitioners have, in fact, sought individual relief, Postmates argues that each

21   individual demand fails to “set[] forth the facts and legal theories applicable to that specific individual.”

22   Cross-Mot. at 14. Again, not so, as set forth below. But as a threshold matter, that is plainly an argument

23   about the sufficiency of the pleadings, which must be decided by an arbitrator under the Fleet Agreement’s

24   broad delegation clause. See Section I, supra. If a defendant in court alleges that a plaintiff’s complaint

25   fails to satisfy Rule 8, it does not move to strike “class” pleadings; it moves to dismiss for failure to state

26   a claim. See FED. R. CIV. P. 8; Ashcroft v. Iqbal, 556 U.S. 662 (2009). Likewise, to the extent Postmates

27   is suggesting that the Fleet Agreement imposes some heightened pleading standard, that is a matter of

28

                                                 8
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 13 of 21


 1   contract interpretation and is expressly reserved for an individual arbitrator. See Campbell Decl., Exs. A

 2   § 11A.ii, B § 10A.ii.

 3          Though not properly before this Court pursuant to the delegation clause, Postmates’s objections to

 4   the sufficiency of Petitioners’ pleadings once again illustrate that it is Postmates that is attempting to add

 5   complexity and inefficiency to individual arbitration. Petitioners’ individual demands would be enough

 6   to state a claim under the federal pleading standards, let alone the more relaxed pleading requirements that

 7   apply in AAA arbitration. See Schoenduve Corp. v. Lucent Techs., Inc., 442 F.3d 727, 733 (9th Cir. 2006)

 8   (“The parties agreed to arbitration . . . and must accept the loose procedural requirements along with the

 9   benefits which arbitration provides. . . . [W]e will not develop a code of pleading here.”) (internal

10   quotation marks omitted). Each Petitioner’s individual demand contains the Petitioner’s name, address,

11   phone number, and email address; states that the Petitioner has worked as a Postmates courier; alleges that

12   Postmates has misclassified the Petitioner as an independent contractor; and asserts that Postmates thereby

13   has deprived the Petitioner of a minimum wage, overtime, and other benefits to which the Petitioner is

14   entitled as an employee. See, e.g., Evangelis Decl., Ex. H. Each Petitioner’s demand also cites the specific

15   Fleet Agreement applicable to that Petitioner’s claims, and the state law under which those claims arise.

16   Id. (citing the 2019 Fleet Agreement when describing the qualifications an arbitrator should possess).

17   Postmates’s insistence on individualized facts beyond those already provided calls for a return to fact

18   pleading that has long since been discarded in federal court. See Conley v. Gibson, 355 U.S. 41, 47 (1957).

19   There is no basis for requiring such heightened pleading standards in arbitration, which is intended to be

20   more informal and efficient than litigation. See Schoenduve Corp., 442 F.3d at 733.

21          B.      Any “Settlement Pressure” Postmates Faces is Due to Its Own Employment Practices.

22          All but admitting it is unwilling to arbitrate more than a small number of disputes at once,

23   Postmates complains that the “quantity and timing of [Petitioners’] demands” were “designed to impose

24   collective settlement pressure akin to that of a class action.” Cross-Mot. at 12. In other words, because

25   Petitioners’ individual demands expose Postmates to high stakes in the aggregate, those individual

26   demands must be recharacterized as “class arbitration.” That is not the law.

27          The Ninth Circuit rejected that very argument in Blair. 2019 WL 2701333, at *7–9; see also

28   Sakkab, 803 F.3d at 437 (“[T]he FAA would not preempt a state statutory cause of action that imposed

                                                 9
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
            Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 14 of 21


 1   substantial liability merely because the action’s high stakes would arguably make it poorly suited to

 2   arbitration.”). And for good reason. Postmates has inflicted harm on tens of thousands of couriers through

 3   its company-wide misclassification policy. If Postmates wants to avoid simultaneous arbitrations—with

 4   the costs and pressures such arbitrations create—it should not engage in simultaneous, widespread wage

 5   theft. Having harmed a significant number of couriers, Postmates cannot be heard to complain that

 6   Petitioners seek to vindicate their individual rights. Any high stakes associated with these individual

 7   disputes is based on the high-stakes bets Postmates has placed when violating federal, state, and local

 8   labor laws. Any “pressure” associated with Petitioners’ demands is entirely of Postmates’s making.

 9          Moreover, the Fleet Agreement that Postmates asks this Court to “enforce” is silent on this issue.

10   The agreement imposes no limit on the number of individual arbitrations that may be pending at once, nor

11   does it allow Postmates to obtain time extensions, “payment plans,” or other special treatment if it is

12   subject to too many demands. That is unsurprising, as an agreement containing such terms would plainly

13   be unconscionable. See, e.g., Zaborowski v. MHN Gov't Servs., Inc., 601 F. App'x 461, 463 (9th Cir. 2014)

14   (“Granting [Defendant] near-unfettered discretion to select its three preferred arbitrators is ‘unjustifiably

15   one-sided,’ and unreasonably reallocates risks to the weaker bargaining party.” (internal citations

16   omitted)). Postmates has consistently sought to force its couriers to raise their claims in arbitration, see,

17   e.g., Postmates’s Mot. to Compel at 1, Costa v. Postmates Inc., No. 3:19-cv-03046-JST (June 13, 2019),

18   Dkt. No. 23 (“The clear terms of Plaintiffs’ agreement with Postmates provide that these disputes may

19   only be resolved in a particular forum—bilateral arbitration proceedings.”), yet now it seeks to avoid

20   arbitration when too many couriers have accepted its offer. This Court should not allow such a blatant

21   about-face.

22          C.      Postmates Seeks Class Treatment Through an Arbitration “Payment Plan.”

23          Postmates complains that AAA has administered Petitioners’ claims “on a classwide basis.”

24   Cross-Mot. at 12. Of course, it was Postmates, not Petitioners, that selected AAA to oversee Petitioners’

25   arbitrations. See Campbell Decl., Exs. A § 11B.iv, vi, B § 10B.iv, vi. And it was Postmates, not

26   Petitioners, that decided to arbitrate under AAA’s procedures. Id. Postmates apparently failed to

27   investigate AAA’s methods of administration before requiring Petitioners to agree to those methods, and

28   it now seeks to punish Petitioners for its own carelessness. This Court should not allow Postmates to

                                                 10
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 15 of 21


 1   construct an ironclad arbitration regime that severely limits Petitioners’ recourse to the courts, only to run

 2   to court itself when its own chosen forum takes an administrative action it does not like.

 3          Moreover, this argument once again reflects Postmates’s confusion over the definition of a class

 4   action. There is no dispute that AAA plans to empanel individual arbitrators once Postmates abides by

 5   the Fleet Agreement and pays its share of AAA filing fees. Efficient administration of those individual

 6   arbitrations does nothing to convert those arbitrations into class actions. Had AAA sent 5,000 individual

 7   emails to Postmates, containing 5,000 individual invoices, and imposing the same deadline 5,000 times,

 8   it would not have made Petitioners’ demands any more “individual.” It simply would have produced

 9   pointless inefficiency. Postmates demands that this Court enforce the Fleet Agreement’s terms; AAA is

10   not a party to the Fleet Agreement and thus is not bound by it. Postmates points to no term in the Fleet

11   Agreement that requires grossly inefficient administrative policies to institute individual arbitrations. And

12   there is no authority to suggest that AAA’s administrative practices convert individual demands for

13   arbitration into a forbidden representative action.

14          Postmates also claims that Petitioners are engaging in “class arbitration” because they have not

15   supported Postmates’s efforts to secure a “payment plan” from AAA under which Postmates can escape

16   its obligations under the Fleet Agreement and instead pay to commence only a subset of Petitioners’

17   arbitrations. Cross-Mot. at 15. Petitioners have not agreed to that approach because each Petitioner wants

18   to commence arbitration immediately. Petitioners’ counsel will not prioritize one client’s right to arbitrate

19   over another’s merely because Postmates wants to create a waiting list for access to justice.

20          On Postmates’s twisted logic, Petitioners are pursuing an impermissible class arbitration because

21   they insist on proceeding individually rather than coordinating as a group to sequence their arbitrations in

22   a fashion that Postmates deems acceptable and sufficiently economical. That through-the-looking-glass

23   argument only confirms that it is Postmates, not Petitioners, that wishes to place Petitioners into a more

24   manageable “class” structure, even after expressly foreclosing that very structure in the Fleet Agreement

25   it required Petitioners to sign. Petitioners’ refusal to proceed in that manner speaks to Postmates’s refusal

26   to arbitrate, not Petitioners’. Cf. Rapaport v. Soffer, No. 2:10-CV-00935-KJD-RJJ, 2011 WL 1827147, at

27   *3 (D. Nev. May 12, 2011) (“[T]he fact that the AAA arbitration rules allow the arbitrator to ask

28   [Petitioner] whether [Petitioner] would like to pay in order to prevent termination does not create an

                                                 11
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
            Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 16 of 21


 1   obligation for [Petitioner] to do so, nor does it change the fact that [Respondent] owed the unpaid fees.”).

 2   To the extent Postmates suggests it should be excused from arbitration because it disagrees with AAA’s

 3   method of administration, the Ninth Circuit has made clear that if “an arbitration has been terminated in

 4   accordance with the rules governing the arbitration, as [Petitioners’] arbitration[s] w[ere] here, it may be

 5   contrary to the structure and purpose of the FAA to allow a party to an arbitration agreement to benefit

 6   from [its] intentional noncompliance with an arbitrator’s rules.” Tillman v. Tillman, 825 F.3d 1069, 1075

 7   n.1 (9th Cir. 2016).

 8          D.      Postmates Admits that Each Individual Petitioner Has Joined This Action to

 9                  Individually Compel Arbitration.

10          Postmates argues that because Petitioners joined in a single Motion to Compel Arbitration, they

11   must be pursuing class arbitration. Cross-Mot. at 12.3 Just the opposite is so. As Postmates correctly

12   notes, Petitioners “took more than three weeks to add all of the Petitioners to the docket over the course

13   of 203 ‘Notices of Additional Parties’ filed via ECF.” Id. That was necessary precisely because each

14   individual Petitioner seeks individual relief. If Petitioners were pursuing a representative action, only the

15   representative Petitioner would need to appear, just as only the lead plaintiff needs to appear in a class

16   action. Instead, each Petitioner appeared individually.4 Each Petitioner seeks an order compelling

17   Postmates to honor the Fleet Agreement and pay its share of individual filing fees.

18
     3
19     Postmates also argues that by joining each Petitioners’ individual motion to compel, this action
     “undermines judicial economy because it prevents the Court from entertaining evidence from each
20   individual Petitioner regarding whether he or she [sic] entered into a contractual relationship with
     Postmates.” Cross-Mot. at 13. Once again, that is not true. Each Petitioner has alleged that he or she is
21   a courier, and Postmates has admitted that all couriers signed arbitration agreements. Second Keller Decl.
     ¶ 32, Dkt. No. 203. Postmates has had since March 6, 2019, when Petitioners’ counsel first served its
22   client list, to meet and confer with Petitioners’ counsel about this issue. It has never done so. Fourth
     Keller Decl. ¶ 12. Further, Postmates has “cross-moved” to compel each Petitioner into arbitration, which
23   of course requires “a written agreement for arbitration” between the parties. 9 U.S.C. § 4. Postmates thus
     has conceded the very evidentiary question it raises.
24   4
       Postmates again raises “serious concerns regarding whether Keller Lenkner actually represents each of
     the 5,724 Petitioners.” Cross-Mot. at 7 n.5. Again, Postmates has misrepresented the factual record to
25   take an unsupported jab at Petitioners’ counsel. Petitioners’ counsel offered to show the mediator a
     random sample of Petitioners’ retention agreements if (i) Postmates would agree that doing so would not
26   waive any privileges, and (ii) Postmates would choose the Petitioners for the random sample to avoid any
     allegation of cherry-picking. Fourth Keller Decl. ¶¶ 5–6. Postmates never responded to that offer when
27   Petitioners’ counsel made it, or when the mediator renewed the offer in follow-up discussions. Id. ¶ 7.
     Petitioners’ counsel stands ready and willing to provide the Court with any retainers it wishes to review
28   in camera. And Postmates provides no evidence that Petitioners’ counsel is unable to capably arbitrate
     Petitioners’ claims. Petitioners’ counsel is under no obligation to explain its strategy to its adversary.
                                                          12
                        OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                          CASE NO. 4:19-cv-03042-SBA
              Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 17 of 21


 1   IV.     Postmates’s “Cross-Motion To Compel” is a Transparent Effort to Delay Arbitration and

 2           Should Be Denied in an Expedited Manner.

 3           The Supreme Court has admonished that a petition to compel arbitration should receive a

 4    “summary and speedy disposition,” particularly when “the party opposing arbitration is the one from

 5    whom payment or performance is sought.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

 6    U.S. 1, 27–29 (1983); see also Dees v. Billy, 394 F.3d 1290, 1291–92 (9th Cir. 2005). The record in this

 7    case is clear: Postmates not only has refused to arbitrate, but also has attempted to delay Petitioners’ efforts

 8    to remedy that refusal. Postmates’s obstructionist tactics run counter to the principles embodied in the

 9    FAA and the very Fleet Agreement that Postmates has vociferously defended in the past. Petitioners

10    respectfully request that this Court resolve the pending motions expeditiously to prevent Postmates from

11    further denying Petitioners their right to a prompt and efficient arbitral process.

12           A.      Postmates’s “Cross-Motion To Compel” Individual Arbitration is Simply Another

13                   Attempt to Delay It.

14           A brief review of the record demonstrates that Postmates’s “cross-motion” is nothing but an

15    improper surreply in opposition to Petitioners’ Motion to Compel. After Petitioners filed their Motion to

16    Compel on June 3, 2019, the parties exchanged multiple scheduling emails and met and conferred by

17    telephone on June 17. See Maryott Decl., Ex. A at 6–9, Dkt. No. 231-2; Keller Decl. ¶ 7, Dkt. No. 234.

18    At no point in any of those communications did Postmates’s counsel state that they planned to file a “cross-

19    motion” to compel arbitration; instead, they withheld that information until the day after Petitioners filed

20    their Reply in support of their motion to compel. Maryott Decl., Ex. A at 6; Keller Decl. ¶ 7.

21           As is evident from the content of the “cross-motion,” Postmates could have filed it when it filed

22    its Opposition on June 18. The “cross-motion” and Postmates’s Opposition contain identical section

23    headers, and large portions of the text are repeated verbatim. Compare Cross-Mot. at 4:15–8:21, with

24    Opp’n at 4:8–8:8. The briefs assert the same four arguments, worded only slightly differently, for why

25    Petitioners supposedly seek “de facto” class arbitration. Compare Cross-Mot. at 12, with Opp’n at 11–

26    13. The briefs cite the same cases. Compare Cross-Mot. at iv–v, with Opp’n at iii–iv. And the briefs

27    request the same relief: Postmates wants the Court to foreclose arbitration until those who wish to invoke

28    it stop proceeding in a manner that Postmates defines as a “class action.” Under these circumstances, it

                                                  13
                        OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                      CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 18 of 21


 1   is hard to see any reason for Postmates’s “cross-motion” other than to spill more ink in opposition to the

 2   Motion to Compel and delay Petitioners’ access to arbitration. The Court should not reward those tactics.

 3           B.      The Relief Postmates Seeks is Inconsistent With a Proper Motion to Compel.

 4           As further proof that the so-called “cross-motion” is but a retread of the Opposition, the Court need

 5   only consult Postmates’s amorphous request for relief. The proposed order makes clear that Postmates

 6   merely seeks a denial of Petitioners’ Motion to Compel and no independent relief. Compare Cross-Mot.

 7   Proposed Order at 1 (requesting that each Petitioner “seeking” arbitration “refile his or her demand as an

 8   individual arbitration demand” and “proceed to arbitration on an individual basis”), with Opp’n at 6–7

 9   (requesting that the Court deny Petitioners’ motion to compel because “arbitrations must take place on an

10   individualized basis”). The “cross-motion” to compel does not actually compel Petitioners to do anything.

11   It simply invites those who still wish to arbitrate to try to meet the “individualized” pleading requirement

12   that the Opposition introduces but does not explain. Said differently, if the Court denies Petitioners’

13   Motion to Compel, Petitioners will be in the exact same position as if this Court grants Postmates’s so-

14   called “cross-motion.”

15           Further, Postmates offers no guidance as to what it means to file an “individual arbitration demand”

16   that adequately “sets forth the facts and legal theories of relief.” Cross-Mot. Proposed Order at 1. The

17   dispute between the parties is based on a disagreement about how to distinguish between individual versus

18   class arbitration and whether Petitioners have adequately pleaded claims for individual arbitration

19   (although the issue is not properly before this Court). An order directing the parties to engage in

20   “individual arbitration” and to “set[] forth the facts and legal theories of relief” would not resolve anything

21   in this case.

22           Petitioners attempted to meet and confer with Postmates regarding this issue after Postmates

23   belatedly informed Petitioners it intended to file its “cross-motion.” Keller Decl. ¶ 9. Because Petitioners

24   themselves seek an order compelling individual arbitration, Petitioners’ counsel stated that Petitioners

25   might have been willing to stipulate to all or some of the relief sought by Postmates’s motion. Id. ¶ 10.

26   The meet-and-confer was largely unproductive, however, because Postmates’s counsel refused to share

27   its proposed order before filing the “cross-motion” and was unable to articulate what Postmates believed

28   Petitioners must do to proceed with individual arbitrations. Id.

                                                 14
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                     CASE NO. 4:19-cv-03042-SBA
             Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 19 of 21


 1          Postmates still has not articulated what Petitioners must do. Postmates cannot ask the Court for a

 2   more specific order—or even tell Petitioners what it would take to file individual demands that satisfy

 3   Postmates—because doing so would make even more plain that Postmates (i) is asking this Court to

 4   resolve issues that are committed to arbitration by the delegation clause and (ii) is in fact attempting to

 5   eliminate the informality of arbitration and replace it with a heightened pleading standard. This Court

 6   should not entertain that attempted end-around of the Fleet Agreement’s terms.5

 7                                                 CONCLUSION

 8          A petition to compel arbitration must receive a “summary and speedy disposition,” particularly

 9   when “the party opposing arbitration is the one from whom payment or performance is sought.” Moses

10   H. Cone Mem’l Hosp., 460 U.S. at 27–29. Delay always frustrates the purpose of the FAA, but

11   Postmates’s dilatory tactics in this case are particularly prejudicial. Petitioners allege that Postmates has

12   failed to pay them the minimum wage required by federal, state, and local law. Thousands of Petitioners

13   earn so little income that they are excused from paying a $300 arbitral filing fee pursuant to California

14   law and the American Arbitration Association’s rules. Yet by the time Postmates’s “cross-motion” is

15   fully briefed, Postmates will already have delayed nearly five months without commencing a single

16   arbitration with a single Petitioner. For low-income workers, that is a meaningful period to go without

17   the basic level of subsistence to which the law entitles them. Petitioners request that the Court reject

18   Postmates’s attempt to delay and derail the arbitral process. The Court should grant Petitioners’ Motion

19   to Compel and deny Postmates’s “cross-motion” as soon as practicable. Petitioners respectfully assert

20   that no hearing is necessary to grant the requested relief.

21

22

23

24

25
     5
       Postmates requests that the Court, if it grants Postmates’s “cross-motion,” also stay all proceedings under
26   9 U.S.C. § 3. Cross-Mot. at 14–15. Like the rest of Postmates’s “cross-motion,” that request is improper
     and contrary to law. Section 3 provides for a stay when a litigant attempts to bring a claim in court “upon
27   any issue referable to arbitration”—in other words, a claim that was subject to an arbitration agreement
     and therefore is compelled to arbitration. 9 U.S.C. § 3. No Petitioner has brought a suit or proceeding
28   raising underlying misclassification claims—i.e., “upon any issue referable to arbitration.” Id. There is
     thus no “suit or proceeding” to stay, regardless of how the Court rules on the parties’ competing motions.
                                                            15
                       OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                           CASE NO. 4:19-cv-03042-SBA
     Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 20 of 21


 1   Dated: July 11, 2019         Respectfully submitted,

 2                                /s/ Ashley Keller
                                  Ashley Keller (pro hac vice)
 3                                  ack@kellerlenkner.com
                                  Travis Lenkner (pro hac vice)
 4                                  tdl@kellerlenkner.com
                                  Marquel Reddish (pro hac vice)
 5                                  mpr@kellerlenkner.com
                                  KELLER LENKNER LLC
 6                                150 N. Riverside Plaza, Suite 4270
                                  Chicago, Illinois 60606
 7                                (312) 741-5220
 8                                Warren Postman (pro hac vice)
                                    wdp@kellerlenkner.com
 9                                KELLER LENKNER LLC
                                  1300 I Street, N.W., Suite 400E
10                                Washington, D.C. 20005
                                  (202) 749-8334
11
                                  Keith A. Custis (#218818)
12                                  kcustis@custislawpc.com
                                  CUSTIS LAW, P.C.
13                                1875 Century Park East, Suite 700
                                  Los Angeles, California 90067
14                                (213) 863-4276
15                                Attorneys for Petitioners
16

17

18

19

20

21

22

23

24

25

26

27

28

                                        16
              OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                            CASE NO. 4:19-cv-03042-SBA
           Case 4:19-cv-03042-SBA Document 237 Filed 07/11/19 Page 21 of 21


 1                                    CERTIFICATE OF SERVICE

 2         I certify that I caused the foregoing document to be served on all ECF-registered counsel via the
 3   Court’s CM/ECF system on July 11, 2019.

 4
           Dated: July 11, 2019                        /s/ Ashley Keller
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28


                    OPPOSITION TO CROSS-MOTION TO COMPEL ARBITRATION
                                  CASE NO. 4:19-cv-03042-SBA
